Opinion by
Head, J.,
The defendant was the tenant of the plaintiff under a written lease which required the rent reserved to be paid on the first day of each month in advance. The present action was for the recovery of the installments falling due on the first days of April, May and June, 1909, respectively. The defendant, not denying that the rent claimed was due and payable under the terms of the lease, filed an affidavit of defense in which he set up that the Bureau of Building Inspection of the city of Philadelphia had served a notice on the plaintiff that there was a violation of the acts of assembly and ordinances of the city in the use that was being made of the premises which had been leased to the defendant, to wit, the second story of the building which was being used as a dance hall. In con*120nection therewith he further averred that the said bureau required the plaintiff to remove said violation forthwith or that legal proceedings would be commenced against him. With this notice and the threatened proceedings the defendant had nothing whatever to do. It was his business to rely upon his covenant for quiet enjoyment of the demised premises according to the terms of his lease and to permit the plaintiff to work out for himself any complaint against him made by the city authorities.
It is further averred that the plaintiff paid no attention to such notice and that at some time after March 18, 1909, legal proceedings were begun on behalf of the city. There is no averment whatever as to the nature or character of the proceedings thus instituted, nor does the affidavit state that they ever resulted in any judgment of any kind against the plaintiff which could or would interfere with the quiet enjoyment of the defendant. It is still further alleged that a notice of these proceedings was given to the defendant by one of the building inspectors of the city, who warned him to vacate and abandon the leased premises or some portion of them. It does not appear by any averment that the said inspector named had any authority whatever to require the defendant to vacate the leased premises. It does not appear that the defendant ever transmitted the notice that had been thus served on him to his lessor or advised the latter in any way that he intended to abandon the premises. The affidavit in this respect merely alleges that the deponent called at the plaintiff’s office several times, but was unable to find him, and from this fact he draws the conclusion that the plaintiff purposely avoided him.
By reason of the matters already adverted to the defendant says that he abandoned the leased premises about March 30, 1909, and as a consequence that he was absolved from the obligation of his contract to pay rent after that date. We agree with the learned court below that the affidavit failed to disclose any legal defense to the plaintiff’s claim. Nothing appears in it to negative *121the idea that the defendant’s abandonment of the leased premises was a wholly voluntary act. It is impossible to see in the several facts recited any trace of a compelling force which would give to the act of abandonment the legal aspect of an eviction.
Judgment affirmed.